Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 14,
2007, by and among Intra-Asia Entertainment Corporation, a Nevada corporation,
and all predecessors thereto (collectively, the “Company”), Cabowise
International Ltd., a British Virgin Islands company (“Cabowise”), PKU
Chinafront High Technology Co., Ltd., a company organized under the laws of the
People’s Republic of China (“PKU”), the selling stockholders identified on the
signature pages hereto (each a “Selling Stockholder” and collectively, the
“Selling Stockholders”) and the investors identified on the signature pages
hereto (each, an “Investor” and collectively, the “Investors”).
 
WHEREAS, the Company entered into a Share Exchange Agreement, dated May 14, 2007
(the “Exchange Agreement”), with Cabowise and certain other parties named
therein, pursuant to which the Company will, subject to the terms and conditions
thereof, acquire all of the equity interest of Cabowise, in exchange for
81,311,179 shares of Common Stock constituting 54.61% of the Common Stock of the
Company on a fully diluted basis as of the time of the closing of the exchange
under the Exchange Agreement and immediately prior to the Closing under this
Agreement (the “Exchange”).
 
WHEREAS, the closing of the Exchange is conditioned, among other things, on the
concurrent consummation of the financing contemplated by this Agreement.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor and each Selling
Stockholder desires to sell to each Investor, and each Investor, severally and
not jointly, desires to purchase from the Company and each Selling Stockholder,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Selling Stockholders
and the Investors agree as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
1.1.  Definitions
 
. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms shall have the meanings indicated in this
Section 1.1:
 
“2007 Annual Report” means the Annual Report on Form 10-KSB of the Company for
the fiscal year ending December 31, 2007, as filed with the Commission.
 
“2007 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2007 Make Good Shares” has the meaning set forth in Section 4.11.
 

--------------------------------------------------------------------------------


 
“2008 Annual Report” means the Annual Report on Form 10-KSB of the Company for
the fiscal year ending December 31, 2008, as filed with the Commission.
 
“2008 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2008 Guaranteed EPS” has the meaning set forth in Section 4.11.
 
“2008 Make Good Shares” has the meaning set forth in Section 4.11. 
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Available Undersubscription Amount” has the meaning set forth in Section
4.14(c).
 
“Basic Amount” has the meaning set forth in Section 4.14(b).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York, the State of Nevada or Beijing, PRC are authorized or required by law or
other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Cabowise” has the meaning set forth in the recitals to this Agreement.
 
“Cancellation Agreement” has the meaning set forth in Section 5.1(k).
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company, the Selling Stockholders, Antaeus Capital,
Inc., as placement agent and the escrow agent (the “Escrow Agent”) identified
therein, in the form of Exhibit A hereto. 
 
“Commission” means the Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Counsel” means Thelen Reid Brown Raysman and Steiner LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Escrow Amount” has the meaning set forth in Section 4.7(e).
 
“Escrow Holdback Agreement” has the meaning set forth in Section 4.7(e).
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan duly adopted by the Board of Directors of the Company or a
majority of the members of a committee of directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder or to any placement agents in connection with the
transactions contemplated hereby and/or securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities, and
(c) securities issued pursuant to acquisitions or strategic transactions,
provided any such issuance shall only be to a Person which is, itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Company and in which the Company receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.
 
3

--------------------------------------------------------------------------------


 
“Foster” has the meaning set forth in Section 5.1(k).
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Interest” has the meaning set forth in Section 5.1(i).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Lockup Agreement” means the Lockup Agreement, dated as of the date hereof, by
and between the Company and each executive officer and director of the Company,
including, without limitation, Shudong Xia, Mao Pan, Zhiping Zhang, Zhibin Lai,
Danxia Huang and Chuang Yang, in the form attached as Exhibit B hereto.
 
“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, Antaeus Capital, Inc., as agent, the escrow
agent identified therein (the “Make Good Escrow Agent”), the Make Good Pledgors
and the Investors, in the form of Exhibit C hereto.
 
“Make Good Pledgor” means, individually, each of Karmen Investment Holdings Ltd.
and Leguna Verde Investments Ltd.
 
“Make Good Pledgors” means, collectively, Karmen Investment Holdings Ltd. and
Leguna Verde Investments Ltd.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(gg).
 
4

--------------------------------------------------------------------------------


 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.14(c).
 
“OFAC” has the meaning set forth in Section 3.1(ff).
 
“Offer” has the meaning set forth in Section 4.14(b).
 
“Offer Notice” has the meaning set forth in Section 4.14(b).
 
“Offer Period” has the meaning set forth in Section 4.14(c).
 
“Offered Securities” has the meaning set forth in Section 4.14(b).
 
“Outside Date” means the fifteenth calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such fifteenth
calendar day) following the date of this Agreement.
 
“Per Share Purchase Price” equals $.24.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PKU” has the meaning set forth in the recitals to this Agreement.
 
“PKU Financial Statements” has the meaning set forth in Section 5.1(e).
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Refused Securities” has the meaning set forth in Section 4.14(d).
 
“Related Business” means the business of being a software developer and related
professional services provider, including being a total solutions provider of
Geography Information Systems or GIS application software and services and
providing software products and related services to various segments of the
transportation, Digital City and Land & Resources departments of the Chinese
government and any other business that is similar or complementary in nature.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit D hereto.
 
5

--------------------------------------------------------------------------------


 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Securities.
 
“Reverse Stock Split” means a 1 for 6 reverse stock split of the Company’s
Common Stock.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Shares and Selling Stockholder Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Stockholder Shares” means the shares of Common Stock being offered and
sold by the Selling Stockholders to the Investors hereunder in such number as is
set forth below each such Selling Stockholder’s signature to this Agreement.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Stockholder Approval” has the meaning set forth in Section 4.15(a).
 
“Subsequent Placement” has the meaning set forth in Section 4.14(a).
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.14(f).
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act. The
term “Subsidiaries” shall be deemed to include, without limitation, (i)
Intra-Asia Entertainment Corporation, a Delaware corporation, Intra-Asia
Entertainment (China) Limited, a Hong Kong corporation (“Intra-Asia HK”),
Intra-Asia Entertainment (Asia Pacific) Limited, a Samoan company (“Intra-Asia
Samoa”), Oriental Intra-Asia Entertainment (China) Limited, a PRC company
(“Oriental Intra-Asia”), being the subsidiaries of the Company as of and prior
to the date that the Share Exchange Agreement was entered into and on the date
hereof, and (ii) Cabowise, PKU and their respective subsidiaries, including,
without limitation, PKU’s subsidiary, Beijing Tian Hao Ding Xin Science and
Technology Co, Ltd, a PRC company, as if the Exchange shall have been
consummated as of the time of the execution of this Agreement, with the effect
that all references to Subsidiaries of the Company in this Agreement shall refer
to each of the aforementioned entities.
 
6

--------------------------------------------------------------------------------


 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement, the Lockup Agreements, the Make Good Escrow
Agreement, the Escrow Holdback Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Trigger Date” has the meaning set forth in Section 4.14(a).
 
“Undersubscription Amount” has the meaning set forth in Section 4.14(b).
 
“Weicheng” has the meaning set forth in Section 5.1(k).
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.  Closing
 
(a)  Subject to the terms and conditions set forth in this Agreement, at the
Closing: (i) the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company Shares in
such number as equals the quotient (rounded down to the nearest whole share)
obtained by dividing (1) 32% of such Investor’s Investment Amount by (2) the Per
Share Purchase Price; and (ii) the Selling Stockholders shall sell to each
Investor, and each Investor shall, severally and not jointly, purchase from the
Selling Stockholders, Selling Stockholder Shares in such number as equals the
quotient (rounded down to the nearest whole share) obtained by dividing (1) 68%
of such Investor’s Investment Amount by (2) the Per Share Purchase Price. The
Closing shall take place at the offices of Bryan Cave LLP, 1290 Avenue of the
Americas, New York, NY 10104 or at such other location as the parties may agree.
 
7

--------------------------------------------------------------------------------


 
(b)  The Company and the Selling Stockholders will cooperate with one another,
and will cause the Selling Stockholder Shares to be issued to the Investors at
Closing as part of a single stock certificate from the Company to each Investor
that will include all Shares and Selling Stockholder Shares being acquired by
such Investor under this Agreement. In furtherance thereof, each Selling
Stockholder hereby (i) instructs the Company to retain and cause to be delivered
to the Investors at Closing in accordance with Section 2.2 such number of shares
of Common Stock otherwise deliverable to such Selling Stockholder under the
Exchange Agreement as equals the total number of Selling Stockholder Shares
subject to sale to Investors hereunder, and (ii) agrees to deliver to the
Company such documents (including legal opinions) as the Company may require to
effect the transfer of such shares to the name of the Investors at the Closing,
including executed stock powers.
 
2.2.  Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i)  a single certificate representing that number of aggregate Shares and
Selling Stockholder Shares to be issued and sold at Closing to such Investor,
determined under Section 2.1(a), registered in the name of such Investor;
 
(ii)  the Closing Escrow Agreement, duly executed by all parties thereto;
 
(iii)  the Make Good Escrow Agreement, duly executed by all parties thereto;
 
(iv)  the Escrow Holdback Agreement, duly executed by all parties thereto;
 
(v)  the legal opinion of Company Counsel, in agreed form, addressed to the
Investors;
 
(vi)  the legal opinion of special British Virgin Islands counsel to Cabowise,
in agreed form, addressed to the Investors;
 
(vii)  the legal opinion of special PRC counsel to the Company and/or its
Subsidiaries in agreed form, addressed to the Investors;
 
(viii)  the Registration Rights Agreement, duly executed by the Company;
 
(ix)  the Lockup Agreement, duly executed by each party thereto; and
 
(x)  A certificate executed by a duly authorized officer of the Company
certifying, without limitation, that (i) all representations and warranties made
by the Company and information furnished by the Company in any schedules to this
Agreement, are true and correct in all material respects as of the Closing Date,
(ii) all covenants, agreements and obligations required by the Transaction
Documents to be performed or complied with by the Company, prior to or at the
Closing, have been performed or complied with, (iii) the Company has cash or
highly liquid debt securities with insignificant interest rate risk and with
original maturities from the date of purchase of approximately three months or
less on hand of not less than $9,308,298 and (iv) the Company has not changed
nor made any determination to deviate from the Related Business in any material
respect since the date of this Agreement.
 
8

--------------------------------------------------------------------------------


 
(b)  At the Closing, each Investor shall deliver or cause to be delivered the
following (collectively, the “Investors Deliverables”):
 
(i)  to the Escrow Agent for deposit and disbursement in accordance with the
Closing Escrow Agreement, its Investment Amount, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose;
 
(ii)  to the Company, the Registration Rights Agreement, duly executed by such
Investor; and
 
(iii)  to the Company, the Make Good Escrow Agreement, duly executed by such
Investor.
 
ARTICLE 3.  
REPRESENTATIONS AND WARRANTIES
 
3.1.  Representations and Warranties of the Company. The Company, Cabowise and
PKU hereby jointly and severally make the following representations and
warranties to each Investor:
 
(a)  Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. As of
the Closing, the Company owns directly 100% of the capital stock of Cabowise and
the Company owns indirectly, through Oriental Intra-Asia, an 85% equity interest
in PKU in accordance with the Exchange Agreement, in each case free and clear of
all Liens.
 
(b)  Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents or constituent instruments. The Company and
each Subsidiary are duly qualified to conduct its respective businesses and are
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
(c)  Authorization; Enforcement. The Company and Subsidiaries have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and each Subsidiary (to the extent such Subsidiary is a
party thereto) and the consummation by each of them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and each Subsidiary and no further action is required by the
Company or Subsidiaries in connection with such authorization other than the
requirement that the Company obtain the Stockholder Approval as contemplated
herein. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company (and each Subsidiary to the extent any such
Subsidiary is a party thereto) and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company (and
each such Subsidiary, as applicable) enforceable against the Company (and each
Subsidiary, as applicable) in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company (and each Subsidiary to the extent a party thereto) and
the consummation by the Company (and each such Subsidiary, as applicable) of the
transactions contemplated thereby and the sale of the Selling Stockholder Shares
hereunder do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any United States or PRC court or governmental authority to
which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except (A) in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect and (B)
that Stockholder Approval will be required to effectuate the Reverse Stock
Split.
 
(e)  Filings, Consents and Approvals. Neither the Company, nor any Subsidiary,
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
and each Subsidiary to the extent a party thereto of the Transaction Documents
or by reason of the sale of the Selling Stockholder Shares hereunder, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by state securities laws, (iii) the filing of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filings required in accordance with Section 4.5, (v) the filing of
proxy materials or an information statement with the Commission in connection
with the Stockholder Approval, (vi) the filing of an amendment to the Company’s
charter to reflect the Reverse Stock Split, (vii) filings, consents and
approvals required by the rules and regulations of the applicable Trading Market
and (viii) those that have been made or obtained prior to the date of this
Agreement. To the knowledge of the Company, the Selling Stockholders are not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or any
other Person in connection with the execution, delivery and performance by them
of the Transaction Documents or by reason of the sale of the Selling Stockholder
Shares hereunder.
 
10

--------------------------------------------------------------------------------


 
(f)  Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares.
When issued, the Selling Stockholder Shares were duly authorized and were
validly issued, fully paid and nonassessable. The Selling Stockholders are the
sole record owner of the Selling Stockholder Shares to be sold hereunder.
 
(g)  Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares and the Selling Stockholder Shares hereunder
will not, immediately or with the passage of time, obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Company or Subsidiary securities to adjust the exercise, conversion, exchange or
reset price under such securities.
 
(h)  SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials, including, for purposes of
the definition of SEC Reports, the current report on Form 8-K that is being
filed by the Company on or about the date hereof to disclose the transactions
contemplated hereby and by the Exchange Agreement, being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company and each Subsidiary included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The PKU Financial Statements comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. The PKU Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of Cabowise and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
11

--------------------------------------------------------------------------------


 
(i)  Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(j)  Material Changes. Except as specifically disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) neither the
Company nor any Subsidiary of the Company has incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
or its Subsidiaries’ financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) neither the Company nor any
of its Subsidiaries has altered its method of accounting or the identity of its
auditors, (iv) neither the Company nor any of its Subsidiaries has declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) neither the Company nor any of its Subsidiaries
has issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.
 
12

--------------------------------------------------------------------------------


 
(k)  Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company, any of its
Subsidiaries or any of their respective current or former directors or officers
(in his or her capacity as such). The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(l)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
Except as set forth on Schedule 3.1(l), neither the Company nor any Subsidiary
has any employment or labor contracts, agreements or other understandings with
any Person. All such contracts, agreements and/or other understandings set forth
on Schedule 3.1(l) are in full force and effect.
 
(m)  Indebtedness; Compliance. Except as disclosed on Schedule 3.1(m), neither
the Company nor any Subsidiary is a party to any indenture, debt, loan or credit
agreement by which it or any of its properties is bound. Neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Exchange Agreement complies with all applicable laws, rules and
regulations of the United States and the PRC. The Company is in compliance with
all effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are applicable to it, except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(n)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
13

--------------------------------------------------------------------------------


 
(o)  Title to Assets. The Company and the Subsidiaries have valid land use
rights for all real property that is material to their respective businesses and
good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(p)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. No former or current employee, no
former or current consultant, and no third-party joint developer of the Company
or any Subsidiary has any Intellectual Property Rights made, developed,
conceived, created or written by the aforesaid employee or consultant during the
period of his or her retention by the Company or any Subsidiary, as the case may
be, which can be asserted against the Company or any Subsidiary, as the case may
be.
 
(q)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.
 
(r)  Transactions With Affiliates and Employees; Customers. Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary of the Company, and, to the knowledge of the Company, none of the
employees of the Company, or any of its Subsidiaries, is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner. No material
customer of the Company or any Subsidiary has indicated their intention to
diminish their relationship with the Company or any Subsidiary (as the case may
be) and neither the Company nor any Subsidiary has any knowledge from which it
could reasonably conclude that any such customer relationship may be adversely
affected.
 
14

--------------------------------------------------------------------------------


 
(s)  Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and its
Subsidiaries and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB or 10-QSB, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures in
accordance with Item 307 of Regulation S-B under the Exchange Act for the
Company’s most recently ended fiscal quarter or fiscal year-end (such date, the
“Evaluation Date”). The Company presented in its most recently filed Form 10-KSB
or Form 10-QSB the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s or its Subsidiaries’ internal
controls (as such term is defined in Item 308(c) of Regulation S-B under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s or its Subsidiaries’ internal controls.
 
(t)  Solvency. Based on the financial condition of the Company, including its
Subsidiaries, as of the Closing Date (and assuming that the Closing shall have
occurred), (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).
 
(u)  Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any of its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
15

--------------------------------------------------------------------------------


 
(v)  Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company and the Selling Stockholder Shares by the Selling Stockholders to the
Investors under the Transaction Documents. The Company is eligible to register
its Common Stock for resale by the Investors under Form SB-2 promulgated under
the Securities Act. Except as specified in Schedule 3.1(v), the Company has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.
 
(w)  Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares and the sale of
the Selling Stockholder Shares by the Selling Stockholders under the Transaction
Documents does not contravene the rules and regulations of the Trading Market on
which the Common Stock is currently listed or quoted, and no approval of the
stockholders of the Company thereunder is required for the Company to issue and
deliver to the Investors the Shares and for the Selling Stockholders to deliver
to the Investors the Selling Stockholder Shares as contemplated by the
Transaction Documents.
 
(x)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y)  Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors, the Company and the Selling Stockholders fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Shares, the Selling
Stockholders delivery of the Selling Stockholder Shares and the Investors’
ownership of the Securities.
 
(z)  No Additional Agreements. Neither the Company nor any Subsidiary has any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
16

--------------------------------------------------------------------------------


 
(aa)  Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
(bb)  Make Good Shares. Each Make Good Pledgor is the sole record and beneficial
owner of the 2007 Make Good Shares and 2008 Make Good Shares being deposited by
such Make Good Pledgor into escrow pursuant to the Make Good Escrow Agreement
and the terms hereof, and holds such 2007 Make Good Shares and/or 2008 Make Good
Shares free and clear of all Liens.
 
(cc)  Company Policies. The sale of the Selling Stockholder Shares by the
Selling Stockholders does not violate any policies or procedures established by
the Company.
 
(dd)  Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
(ee)  PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(ff)  OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(gg)  Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
17

--------------------------------------------------------------------------------


 
(hh)  Other Representations and Warranties Relating to PKU.
 
(i)  All material consents, approvals, authorizations or licenses requisite
under PRC law for the due and proper establishment and operation of PKU have
been duly obtained from the relevant PRC governmental authorities and are in
full force and effect.
 
(ii)  All filings and registrations with the PRC governmental authorities
required in respect of PKU and its operations including, without limitation, the
registration with the Ministry of Commerce, the State Administration of Industry
and Commerce, the State Administration for Foreign Exchange, tax bureau and
customs authorities have been duly completed in accordance with the relevant PRC
rules and regulations, except where, the failure to complete such filings and
registrations does not, and would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(iii)  PKU has complied with all relevant PRC laws and regulations regarding the
contribution and payment of its registered share capital, the payment schedule
of which has been approved by the relevant PRC governmental authorities. There
are no outstanding rights of, or commitments made by the Company or any
Subsidiary to sell any equity interest in PKU.
 
(iv)  PKU is not in receipt of any letter or notice from any relevant PRC
governmental authority notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the need for compliance or remedial actions in respect of the activities
carried out by PKU, except such revocation does not, and would not, individually
or in the aggregate, have a Material Adverse Effect.
 
(v)  PKU has conducted its business activities within the permitted scope of
business or has otherwise operated its business in compliance with all relevant
legal requirements and with all requisite licenses and approvals granted by
competent PRC governmental authorities other than such non-compliance that do
not, and would not, individually or in the aggregate, have a Material Adverse
Effect. As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any part of PKU’s business which is
subject to periodic renewal, the Company has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
governmental authorities.
 
(vi)  With regard to employment and staff or labor, PKU has complied with all
applicable PRC laws and regulations in all material respects, including without
limitation, laws and regulations pertaining to welfare funds, social benefits,
medical benefits, insurance, retirement benefits, pensions or the like, other
than such non-compliance that do not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(ii)  Cash on Hand. The Company represents and warrants that as of the Closing
Date it will have cash or highly liquid debt securities with insignificant
interest rate risk and with original maturities from the date of purchase of
approximately three months or less on hand of not less than $9,308,298. The
Company has no intention to make use of any of the aforementioned funds other
than in connection with the Related Business.
 
18

--------------------------------------------------------------------------------


 
(jj)  Disclosure. The Company and each Subsidiary a party hereto confirm that
neither it nor any Person acting on its behalf has provided any Investor or its
respective agents or counsel with any information that the Company believes
constitutes material, non-public information concerning the Company, the
Subsidiaries or their respective businesses, except insofar as the existence and
terms of the proposed transactions contemplated hereunder may constitute such
information. The Company understands and confirms that the Investors will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company. To the knowledge of the Company, the representations
and warranties of each Selling Stockholder are true and correct in all material
respects. All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
3.2.  Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company and the
Selling Stockholders as follows:
 
(a)  Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)  Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
19

--------------------------------------------------------------------------------


 
(c)  Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.
 
(d)  General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)  Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. Such Investor acknowledges that
notwithstanding the foregoing, any draft of the Registration Statement to be
filed in connection with the transactions contemplated hereby that was provided
to such Investor prior to the date hereof was incomplete in the form
distributed, and such Investor is not relying on such draft in making its
decision to enter into the transactions contemplated hereby.
 
(f)  Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or Antaeus Capital, Inc. regarding an investment
in the Company and (2) the 30th day prior to the date of this Agreement. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.
 
(g)  Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of
Antaeus Capital, Inc. or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
20

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
3.3.  Representations and Warranties of the Selling Stockholders. Each Selling
Stockholder hereby, for itself and for no other Selling Stockholder, makes the
following representations and warranties to each Investor and to the Company,
Cabowise and PKU:
 
(a)  Authorization; Enforcement. Each of the Selling Stockholders has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents that the Selling
Stockholder is a party to and otherwise to carry out its obligations thereunder.
The execution and delivery of each of the Transaction Documents by the Selling
Stockholders (to the extent such Selling Stockholder is a party thereto) and the
consummation by each of them of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of each of the Selling
Stockholders and no further action is required by the Selling Stockholders in
connection with such authorization. Each Transaction Document has been (or upon
delivery will have been) duly executed by each Selling Stockholder to the extent
any such Selling Stockholder is a party thereto and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of each of the Selling Stockholders (as applicable) enforceable
against each of the Selling Stockholders (as applicable) in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)  No Consents. No consent, approval, authorization or order of, or any filing
or declaration with any court or governmental agency or body or other Person is
required in connection with the consummation by each Selling Stockholder of the
transactions on its part contemplated by the Transaction Documents, except
(i) filings as may be required under Sections 13(d) and 16(a) of the Exchange
Act, and (ii) those that have been made or obtained prior to the date of this
Agreement.
 
(c)  No Conflicts. The execution, delivery and performance by each Selling
Stockholder of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby do not and will not result
in a breach or violation of, or constitute a default under (with or without
notice or lapse of time), any stockholders agreement, voting trust agreement,
pledge registration rights agreement or other agreement or instrument to which
such Selling Stockholder or any of its properties are bound or affected, and
will not violate or conflict with any judgment, decree or order of any court or
other governmental agency or any law, rule or regulation applicable to such
Selling Stockholder, in each case such as could not have or result in a Material
Adverse Effect.
 
(d)  Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Sections 3.2(b)-(d), no registration
under the Securities Act is required for the purchase and sale of the Selling
Stockholder Shares to the Investors hereunder.
 
21

--------------------------------------------------------------------------------


 
(e)  Good and Marketable Title. Each Selling Stockholder is the sole lawful
record and sole beneficial owner of all of the Selling Stockholder Shares to be
sold by it hereunder. Such Selling Stockholder has good and marketable title to
the Selling Stockholder Shares to be sold by it hereunder, free and clear of any
Liens, except for restrictions on subsequent transfer imposed by United States
securities laws. Upon consummation of the transactions contemplated hereby, the
Investors will have good and marketable title to the Selling Stockholder Shares
purchased by them, free and clear of all Liens created by or through such
Selling Stockholder.
 
(f)  Certain Fees. Except as described in Schedule 3.3(f), no brokerage or
finder's fees or commissions are or will be payable by the Selling Stockholders
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(g)  No Additional Agreements. The Selling Stockholders do not have any
agreement or understanding with any Investor or with the Company with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.
 
(h)  Company Policies. The sale of the Selling Stockholder Shares by the Selling
Stockholders does not violate any policies or procedures established by the
Company.
 
(i)  Other Representations. The representations and warranties of the Company
set forth in Sections 3.1(h), (i), (j) and (k) as, and solely to the extent
that, they relate to the Company and its Subsidiaries (other than Cabowise and
PKU) prior to the consummation of the Exchange, are true and correct in all
respects on the date hereof.
 
ARTICLE 4.  
OTHER AGREEMENTS OF THE PARTIES
 
4.1.  (a)          Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
(b)  Certificates evidencing the Securities will contain the following legend,
until such time as they are not required under Section 4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
22

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder through a prospectus supplement or post-effective
amendment, as appropriate. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
(c)  Certificates evidencing Securities shall not contain any legend (including
the legend set forth in Section 4.1(b)): (i) while a registration statement
(including the Registration Statement) covering such Securities is then
effective, or (ii) following a sale or transfer of such Securities pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company), or (iii)
while such Securities are eligible for sale under Rule 144(k). If an Investor
shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing
Securities containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and Securities delivery being the “Share Delivery Date”) and (1) the
Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive or
other legends by the third Trading Day following the Share Delivery Date and (2)
following such third Trading Day after the Share Delivery Date and prior to the
time such Securities are received free from restrictive legends, the Investor,
or any third party on behalf of such Investor, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Securities (a "Buy-In"), then the Company shall pay
in cash to the Investor (for costs incurred either directly by such Investor or
on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceed the proceeds received by such Investor as a result of the sale to
which such Buy-In relates. The Investor shall provide the Company written notice
indicating the amounts payable to the Investor in respect of the Buy-In. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.
 
23

--------------------------------------------------------------------------------


 
4.2.  Furnishing of Information. As long as any Investor owns the Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
4.3.  Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.
 
4.4.  Subsequent Registrations. The Company may not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company prior to the time that all Securities are registered
pursuant to one or more effective Registration Statement(s), and the
prospectuses forming a portion of such Registration Statement(s) is available
for the resale of all Securities.
 
4.5.  Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing (including details with respect to the make good provision contained in
Section 4.11 herein). On the Trading Day following the execution of this
Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents, including details with respect to
the make good provision contained in Section 4.11 herein (and attach as exhibits
thereto the Transaction Documents), and on the Trading Day following the Closing
Date the Company will file an additional Current Report on Form 8-K to disclose
the Closing. In addition, the Company will make such other filings and notices
in the manner and time required by the Commission and the Trading Market on
which the Common Stock is listed. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except to the extent such disclosure is required by law or Trading
Market regulations. Notwithstanding the foregoing, if the execution of this
Agreement and the Closing occur on the same date (or if the Closing occurs the
day after the execution of this Agreement), then the Company shall be permitted
to file one Current Report on Form 8-K that discloses the execution of this
Agreement and the Closing (including details with respect to the make good
provision contained in Section 4.11 herein) on the next Trading Day (or on the
same Trading Day if the Closing occurs the day after the execution of this
Agreement).
 
24

--------------------------------------------------------------------------------


 
4.6.  Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.
 
4.7.  Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company and the Selling Stockholders hereby
agree severally as to the representations and warranties contained in Section
3.3(a)-(h) and jointly as to the representation and warranty contained in
Section 3.3(i), to the following indemnification of the Investors:
 
(a)  The Company will indemnify and hold the Investors and their respective
directors, officers, shareholders, partners, employees and agents (each, an
"Investor Party") harmless from any and all Losses that any such Investor Party
may suffer or incur as a result of or relating to any misrepresentation, breach
or inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document. In addition to the indemnity contained
herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
 
(b)  Each Selling Stockholder will severally and not jointly indemnify and hold
each Investor Party harmless from any and all Losses that such Investor Party
may suffer or incur as a result of or relating to any misrepresentation, breach
or inaccuracy of any representation, warranty, covenant or agreement made by
such Selling Stockholder in any Transaction Document. In addition, such Selling
Stockholder will reimburse each Investor Party for its reasonable legal and
other expenses (including the cost of any investigation, preparation and travel
in connection therewith) incurred in connection therewith, as such expenses are
incurred.
 
(c)  Each Selling Stockholder will severally and not jointly indemnify and hold
the Company harmless from any and all Losses that the Company may suffer or
incur as a result of or relating to any misrepresentation, breach or inaccuracy
of any representation, warranty, covenant or agreement made by such Selling
Stockholder in any Transaction Document or in the Share Exchange Agreement,
dated on or about the date hereof, among the Company, Cabowise and the Selling
Stockholders. In addition, such Selling Stockholder will reimburse the Company
for its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.
 
25

--------------------------------------------------------------------------------


 
(d)  Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 4.7 shall be the same
as those set forth in Section 5 of the Registration Rights Agreement.
 
(e)  Prior to the Closing, the Selling Stockholders shall enter into an escrow
agreement (the “Escrow Holdback Agreement”) with the Company, the Investors and
Comerica Bank, as escrow agent (in form and substance reasonably satisfactory to
the Investors), pursuant to which the Selling Stockholders shall place an
aggregate of $1,000,000 (the “Escrow Amount”) into escrow for a period of twelve
months following the Closing in order to secure the Selling Stockholders’
indemnification obligations to the Company and the Investors in this Section
4.7. The Escrow Amount set forth in this Section 4.7(e) is in addition to and
does not limit in any manner or act as a cap on the indemnification obligations
of the Selling Stockholders set forth in Section 4.7(b) and Section 4.7(c).
 
4.8.  Non-Public Information. Each of the Company and the Selling Stockholders
covenant and agree that neither they nor any other Person acting on their behalf
will provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. Each of the Company and the Selling
Stockholders understand and confirm that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
 
4.9.  Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Securities, and will take such other action as is necessary
or desirable to cause the Securities to be listed on such other Trading Market
as promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.10.  Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
4.11.  Make Good Shares.
 
(a)  Each Make Good Pledgor agrees that in the event that the after tax net
income reported in the 2007 Annual Report is less than $4,000,000 (the “2007
Guaranteed ATNI”) the Make Good Pledgors will transfer (in accordance with the
Make Good Escrow Agreement) to the Investors on a pro-rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors hereunder) for no
consideration other than their part of their respective Investment Amount at
Closing, an aggregate of 14,583,333 shares of Common Stock (as equitably
adjusted for any stock splits, stock combinations, stock dividends or similar
transactions) (the “2007 Make Good Shares”). In the event that either (i) the
earnings per share reported in the 2008 Annual Report is less than $0.049 on a
fully diluted basis (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) (the “2008 Guaranteed
EPS”) or (ii) the after tax net income reported in the 2008 Annual Report is
less than $8,000,000 (the “2008 Guaranteed ATNI”), the Make Good Pledgors will
transfer (in accordance with the Make Good Escrow Agreement) to the Investors on
a pro rata basis (determined by dividing each Investor’s Investment Amount by
the aggregate of all Investment Amounts delivered to the Company by the
Investors hereunder) for no consideration other than their part of their
respective Investment Amount at Closing, an aggregate of 14,583,333 shares of
Common Stock (as equitably adjusted for any stock splits, stock combinations,
stock dividends or similar transactions) (the “2008 Make Good Shares”). In the
event that the after tax net income reported in the 2007 Annual Report is equal
to or greater than the 2007 Guaranteed ATNI no transfer of the 2007 Make Good
Shares shall be required to be made by the Make Good Pledgors to the Investors
and such 2007 Make Good Shares shall be returned to the Make Good Pledgors in
accordance with the Make Good Escrow Agreement. In the event that both (i) the
earnings per share reported in the 2008 Annual Report is equal to or greater
than the 2008 Guaranteed EPS and (ii) the after tax net income reported in the
2008 Annual Report is equal to or greater than the 2008 Guaranteed ATNI, no
transfer of the 2008 Make Good Shares shall be required to be made by the Make
Good Pledgors to the Investors and such 2008 Make Good Shares shall be returned
to the Make Good Pledgors in accordance with the Make Good Escrow Agreement. Any
such transfer of the 2007 Make Good Shares or the 2008 Make Good Shares shall be
made to the Investors or the Make Good Pledgors, as applicable, within 10
Business Days after the date which the 2007 Annual Report or 2008 Annual Report,
as applicable, is filed with the Commission. Notwithstanding the foregoing, the
parties agree that for purposes of determining whether or not the 2007
Guaranteed ATNI, the 2008 Guaranteed EPS or the 2008 Guaranteed ATNI have been
achieved, (i) the release of the 2007 Make Good Shares or the 2008 Make Good
Shares to the Make Good Pledgors or any other Person designated by either of the
Make Good Pledgors shall not be deemed to be an expense, charge, or other
deduction from revenues even though GAAP may require contrary treatment, (ii)
any registration liquidated damages (other than liquidated damages which may be
owing by the Company due to the Company’s failure to file a Registration
Statement by the applicable Filing Date (as defined in the Registration Rights
Agreement)) accrued or paid by the Company for any registration rights will be
excluded from the calculation of after-tax net income and earnings per share
amounts, as applicable, and (iii) any increase in taxes payable by the Company
or any Subsidiary as a result of recently adopted PRC tax laws or any related
implementing regulations promulgated for the purpose of making more equal the
tax treatment of foreign invested entities (including sino-foreign joint
ventures) and domestic entities shall not be included as an expense.
 
26

--------------------------------------------------------------------------------


 
(b)  In connection with the foregoing, each Make Good Pledgor agrees that within
three Trading Days following the Closing, the Make Good Pledgors will deposit
all potential 2007 Make Good Shares and 2008 Make Good Shares into escrow in
accordance with the Make Good Escrow Agreement along with bank signature stamped
stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s transfer agent), and the handling and disposition of
the 2007 Make Good Shares and 2008 Make Good Shares shall be governed by this
Section 4.11 and the Make Good Escrow Agreement. The Company shall notify the
Investors in writing that the 2007 Make Good Shares and the 2008 Make Good
Shares have been placed into escrow as required hereunder and in accordance with
the Make Good Escrow Agreement within two Trading Days following the deposit of
such 2007 Make Good Shares and 2008 Make Good Shares into escrow in accordance
herewith and with the Make Good Escrow Agreement. Each Make Good Pledgor hereby
agrees that its obligation to transfer shares of Common Stock to Investors
pursuant to this Section 4.11 and the Make Good Escrow Agreement shall continue
to run to the benefit of any Investor who shall have transferred or sold all or
any portion of its Securities, and that each Investor shall have the right to
retain, transfer or assign its rights to receive all or any 2007 Make Good
Shares and/or 2008 Make Good Shares to other Persons in conjunction with
negotiated sales or transfers of any of its Securities.
 
27

--------------------------------------------------------------------------------


 
(c)  The Company covenants and agrees that upon any transfer of 2007 Make Good
Shares or 2008 Make Good Shares to the Investors in accordance with the Make
Good Escrow Agreement, the Company shall promptly instruct its transfer agent to
reissue such 2007 Make Good Shares or 2008 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
(d)  If any term or provision of this Section 4.11 is in contradiction of or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.
 
4.12.  Independent Board of Directors. The Company covenants and agrees that no
later than 120 days following the Closing Date, the Board of Directors of the
Company shall be comprised of a minimum of five members, a majority of which
shall be “independent directors” as such term is defined in NASDAQ Marketplace
Rule 4200(a)(15).
 
4.13.  Third Party Hiring. By the thirtieth day following the Closing Date, the
Company shall hire (i) CCG Investor Relations as the Company’s investor
relations firm and (ii) Thelen Reid Brown Raysman & Steiner LLP as the Company’s
primary corporate legal counsel.
 
4.14.  Right of First Refusal.
 
(a)  From the date hereof until the one year anniversary of the Effective Date
(the "Trigger Date"), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries' equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement") unless the Company shall have first
complied with this Section 4.14.
 
28

--------------------------------------------------------------------------------


 
(b)  The Company shall deliver to each Investor hereunder a written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Investors all of the Offered Securities, allocated among such Investors (a)
based on such Investor's pro rata portion of the total Investment Amount
hereunder (the "Basic Amount"), and (b) with respect to each Investor that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Investors as such Investor
shall indicate it will purchase or acquire should the other Investors subscribe
for less than their Basic Amounts (the "Undersubscription Amount"), which
process shall be repeated until the Investors shall have an opportunity to
subscribe for any remaining Undersubscription Amount.
 
(c)  To accept an Offer, in whole or in part, such Investor must deliver a
written notice to the Company prior to the end of the fifth Business Day after
such Investor's receipt of the Offer Notice (the "Offer Period"), setting forth
the portion of such Investor's Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the "Available Undersubscription Amount"), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.
 
(d)  The Company shall have twenty Business Days from the expiration of the
Offer Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto. If no disclosure has been made
by the Company by the end of the twenty Business Day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Investors shall no longer be deemed to be in possession of any
non-public information with respect to the Company.
 
29

--------------------------------------------------------------------------------


 
(e)  In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.14), then each Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Investor elected to purchase pursuant
to Section 4.14(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 4.14(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 4.14(b) above.
 
(f)  Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 4.14(e)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer. The purchase by the Investors of any Offered Securities is subject
in all cases to the preparation, execution and delivery by the Company and the
Investors of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Investors and their respective counsel
(such agreement, the “Subsequent Placement Agreement”).
 
(g)  Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 4.14(f) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.
 
(h)  In exchange for the Company’s willingness to agree to these procedures,
each Investor hereby irrevocably agrees that it will hold in strict confidence
any and all Offer Notices, the information contained therein, and the fact that
the Company is contemplating a Subsequent Placement, until such time as the
Company is obligated to make the disclosures required by Section 4.14(d), or
unless it notifies the Company in writing that it no longer desires to receive
Offer Notices.
 
(i)  Notwithstanding the foregoing, this Section 4.14 shall not apply in respect
of an Exempt Issuance.
 
4.15.  Stockholder Approval.
 
(a)  As soon as practicable following the Closing Date, but in any event within
60 days following the Closing, the Company covenants and agrees to obtain the
approval of its stockholders in order to effectuate the Reverse Stock Split (the
“Stockholder Approval”).
 
30

--------------------------------------------------------------------------------


 
(b)  In furtherance of the obligations of the Company under Section 4.15(a), the
Company shall obtain Stockholder Approval in connection with this Section 4.15,
and in pursuit thereof (a) the Board of Directors of the Company shall adopt
proper resolutions authorizing the actions set forth in subsection (a) above,
(b) the Board of Directors of the Company shall recommend and the Company shall
otherwise use its best efforts to promptly and duly obtain stockholder approval,
including, without limitation, if necessary, soliciting proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and having all management-appointed
proxy-holders vote their proxies in favor of such proposals to carry out such
resolutions (and, if necessary, hold a special meeting of the stockholders as
soon as practicable, but in any event not later than the 45th day after delivery
of the proxy or other applicable materials relating to such meeting) and (c)
within five Business Days of obtaining such stockholder authorization, take all
actions necessary to effectuate the actions set forth in subsection (a) above.
 
4.16.  Liquidated Damages for Governmental Rescission of Restructuring
Transaction. If any governmental agency, quasi governmental agency,
self-regulatory agency or other Person empowered under applicable law, rule or
regulation in the PRC threatens or takes any action or fails for any reason to
take any action that adversely affects the transactions contemplated by the
Exchange Agreement, the option agreement or the related equity transfer and
other agreements pursuant to which the Company’s indirect wholly-owned PRC
Subsidiary, Oriental Intra-Asia, is acquiring the Interest, and the Company
cannot undo such governmental action or otherwise address the adverse effect to
the reasonable satisfaction of the Investors within ninety (90) days of the
occurrence of such governmental action or inaction, then, upon written demand
from an Investor, the Company shall promptly, and in any event within thirty
(30) days from the date of such written demand, pay to that Investor, as
liquidated damages, an amount equal to the product obtained by multiplying (a)
the Purchase Price Per Share by (b) the number of Securities held by that
Investor on the payment date (as equitably adjusted for any stock splits, stock
combinations, recapitalizations or similar transactions). As a condition to the
receipt of such payment, the Investor shall return to the Company for
cancellation the certificates evidencing the Securities acquired by the Investor
under the Agreement. This Section 4.16 shall automatically expire on the second
anniversary of the Closing Date.
 
4.17.  Business Activities. So long as the Investors continue to own at least
25% of the Securities originally issued hereunder at the Closing, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, engage in any business other than a Related Business.
 
4.18.  AIC Registration. Within 30 days following the Closing Date, the
Company’s PRC Subsidiary, Oriental Intra-Asia, shall deliver to the Investors
evidence of the registration by the State Administration of Industry and
Commerce of the transfer of Interest to such Subsidiary in accordance with the
option and equity transfer agreement referred to in Section 5.1(i) below.
 
31

--------------------------------------------------------------------------------


 
4.19.  Increase Registered Capital of Oriental Intra-Asia.
 


(a)  Within 60 days after the Closing, the Company will cause its Subsidiaries,
Intra-Asia HK and Intra-Asia Samoa to fully make their respective capital
contribution in the aggregate amount of $5.10MM into Oriental Intra-Asia.
Further, the Company will promptly cause Oriental Intra-Asia to promptly cause
PKU (and by its execution hereof, PKU covenants and agrees), to promptly file
all necessary and appropriate documents, applications and other items with
competent PRC governmental authorities in order to obtain the approval
certificate and business license which reflects the increase of the registered
capital of PKU from RMB 20 Million to RMB 60 Million, in any event no later than
60 days after the Closing.
 
(b)  Within 10 days of receipt of final approval from competent PRC governmental
authorities for the increase of the registered capital of PKU, as contemplated
in Section 4.19(a) (with written evidence thereof immediately provided to the
Investors), the Company will immediately cause Oriental Intra-Asia to contribute
such amount of the increase (which shall be $5.10MM) into PKU, such that
Oriental Intra-Asia’s percentage equity ownership of PKU will increase from 85%
to 95%.
 
(c)  Within 30 days of such contribution by Oriental Intra-Asia to the
registered capital of PKU (as contemplated in Section 4.19(b)), the Company will
cause PKU (and by its execution hereof, PKU covenants and agrees) to immediately
apply for and obtain (with written evidence thereof immediately provided to the
Investors) an amended business license for PKU reflecting both (i) the increased
registered capital of PKU (as contemplated in Section 4.19(a)) and (ii) the new
ownership percentages of the equity holders of PKU which, for the avoidance of
doubt, shall be 95%, in any event no later than 30 days of such contribution by
Oriental Intra-Asia.
 
(d) Until the earlier of (i) the termination of the Make Good Agreement or (ii)
the complete and final satisfaction by the Company and its Subsidiaries of the
actions and obligations set forth in this Section 4.19 (with written evidence
thereof promptly delivered to the Investors by the Company), neither the Company
nor any Subsidiary shall directly or indirectly buy back, redeem or purchase any
equity of the Company, any Subsidiary or any shareholder thereof.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.  Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of each Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a)  Representations and Warranties. The representations and warranties of the
Company and the Selling Stockholders contained herein shall be true and correct
in all material respects as of the date when made and as of the Closing as
though made on and as of such date;
 
(b)  Performance. Each of the Company and the Selling Stockholders shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing;
 
32

--------------------------------------------------------------------------------


 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d)  Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the
Subsidiaries;
 
(e)  PKU Financial Statements. PKU shall have completed and delivered audited
consolidated financial statements for the fiscal years ended December 31, 2005
and 2006 to the Company and the Investors and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended December 31, 2005
and 2006, a copy of which shall be promptly provided to the Investors
(collectively, the “PKU Financial Statements”);
 
(f)  PRC and BVI Opinions. The Company shall have delivered to the Investors,
and the Investors shall be able to rely upon, the legal opinions that the
Company and or its Subsidiaries shall have received from its legal counsel in
the PRC and in the British Virgin Islands, with such legal opinions being in a
form acceptable to the Investors in their sole discretion;
 
(g)  Exchange Agreement Form 8-K. Concurrently with or immediately prior to the
Closing, the Company shall have acquired all of the outstanding capital stock of
Cabowise pursuant to the Exchange Agreement, and the Company shall provide the
Investors with the Current Report on Form 8-K to be filed in accordance with the
Exchange Agreement, containing the audited financial statements of PKU and other
required disclosure with respect to the Company and its Subsidiaries;
 
(h)  Derivative Securities. Any issued and outstanding options, convertible
notes or other securities of the Company that are exercisable or exchangeable
for or convertible into Common Stock shall have been exercised, converted or
exchanged for Common Stock in a manner satisfactory to the Investors;
 
(i)  Exercise of Option. Cabowise shall have assigned that certain option to
acquire an 85% equity interest (the “Interest”) in PKU (pursuant to an
assignment agreement that is in form and substance reasonably satisfactory to
the Investors) to the Company’s indirect wholly-owned PRC Subsidiary, Oriental
Intra-Asia, and Oriental Intra-Asia shall have exercised such option, entered
into an equity transfer agreement (in form and substance reasonably satisfactory
to the Investors) with the grantors named in the option, paid the full amount of
the purchase price payable to such grantors under the option and such equity
transfer agreement and become the sole record and beneficial owner of the
Interest free and clear of any Liens;
 
(j)  Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
 
33

--------------------------------------------------------------------------------


 
(k)  Cancellation of Common Stock. A total of 15,328,369 shares of Common Stock,
in the aggregate, held by Weicheng International Inc., a California corporation
(“Weicheng”) shall have been cancelled and Weicheng and Foster Growth Ltd., a
BVI company (“Foster”) shall have delivered to the Company a Cancellation
Agreement (the “Cancellation Agreement”) containing a release and such other
provisions as are satisfactory to the Investors. All of the transactions
contemplated by the Cancellation Agreement shall have been consummated. A copy
of the Cancellation Agreement shall be promptly provided to the Investors;
 
(l)  Related Business. Since the date of execution of this Agreement, neither
the Company nor any of its Subsidiaries has, directly or indirectly, engaged in
any business other than a Related Business;
 
(m)  Cash. As of the Closing Date, the Company will have cash or highly liquid
debt securities with insignificant interest rate risk and with original
maturities from the date of purchase of approximately three months or less on
hand of not less than $$9,308,298; and
 
(n)  Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2.  Conditions Precedent to the Obligations of the Company and the Selling
Stockholders to Sell Securities. The obligation of the Company and the Selling
Stockholders to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:
 
(a)  Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b)  Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d)  Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
34

--------------------------------------------------------------------------------


 
ARTICLE 6.
MISCELLANEOUS
 
6.1.  Fees and Expenses. At the Closing, the Company shall pay to Bryan Cave LLP
$65,000.00 (minus any amounts previously paid) as reimbursement of Pinnacle
China Fund, L.P. and The Pinnacle Fund, L.P. for their respective legal fees in
connection with the Transaction Documents (either of Pinnacle China Fund, L.P.
or The Pinnacle Fund, L.P. may deduct such amount from the Investment Amount
deliverable to the Company at Closing), it being understood that Bryan Cave LLP
has only rendered legal advice to Pinnacle China Fund, L.P. and The Pinnacle
Fund, L.P., and not to the Company, any placement agent, or any other Investor
in connection with the transactions contemplated hereby, and that each of the
Company, any placement agent and the other Investors has relied for such matters
on the advice of its own respective counsel. Except as specified in the
immediately preceding sentence, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.
 
6.2.  Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.3.  Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon actual
receipt by the party to whom such notice is required to be given, if sent by any
means other than facsimile transmission. The address for such notices and
communications shall be as follows:
 

If to the Company: Intra-Asia Entertainment Corporation
No. 113 Zhichunlu, Haidian District
Beijing, China 100086
Facsimile: 86-10-62637657
Attn.: Chairman
    With a copy to:
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Facsimile: (202) 508-4321
Attn.: Louis A. Bevilacqua, Esq.

 
35

--------------------------------------------------------------------------------


 

If to Cabowise:
Cabowise International Ltd.
717 Tower B, E-Wing Center
113 Zhichunlu, Haidian District, Beijing, 100086
Attention: Shudong Xia
    With a copy to:
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Facsimile: (202) 508-4321
Attn.: Louis A. Bevilacqua, Esq.
    If to PKU:
PKU Chinafront High Technology Co., Ltd.
Rm717, Tower B, YinWang Building, ZhiChun Rd. Beijing 100086
Facsimile: 86-10-62637657
Attn.: Shudong Xia
    With a copy to:
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Facsimile: (202) 508-4321
Attn.: Louis A. Bevilacqua, Esq.
    If to a Selling Stockholder: To the address set forth under such Selling
Stockholder’s name on the signature pages hereof;     If to an Investor: To the
address set forth under such Investor’s name on the signature pages hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.  Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Securities and, prior to
Closing, the Selling Stockholders. In addition, Sections 3.3, 4.7(b) and Article
VI may not be waived or amended except in a written instrument signed by the
Investors holding a majority of the Securities, the Company and the Selling
Stockholders. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right. No consideration shall be offered or paid to any Investor to
amend or consent to a waiver or modification of any provision of any Transaction
Document unless the same consideration is also offered to all Investors who then
hold Securities.
 
36

--------------------------------------------------------------------------------


 
6.5.  Termination. This Agreement may be terminated prior to Closing:
 
(a)  by written agreement of the Investors and the Company; and
 
(b)  by the Company, the Selling Stockholder (as to itself but no other Selling
Stockholder), or an Investor (as to itself but no other Investor) upon written
notice to the other, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Outside Date; provided, that the right to terminate this
Agreement under this Section 6.5(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.5(b) upon delivery of
written notice by the applicable party to the Escrow Agent, an Investor shall
have the right to a return of up to its entire Investment Amount deposited with
the Escrow Agent pursuant to Section 2.2(b)(i), without interest or deduction.
The Company covenants and agrees to cooperate with such Investor in obtaining
the return of its Investment Amount, and shall not communicate any instructions
to the contrary to the Escrow Agent.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company, terminating Selling Stockholder(s) and
terminating Investor(s) shall not have any further obligation or liability
(including as arising from such termination) to the other and no Investor will
have any liability to any other Investor under the Transaction Documents as a
result therefrom.
 
6.6.  Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.7.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor the Selling Stockholders may assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Investors. Any
Investor may assign any or all of its rights under this Agreement to any Person
to whom such Investor assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investors.”
 
6.8.  No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party).
 
37

--------------------------------------------------------------------------------


 
6.9.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10.  Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.
 
6.11.  Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12.  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13.  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
38

--------------------------------------------------------------------------------


 
6.14.  Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.15.  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors,
the Company and the Selling Stockholders will be entitled to specific
performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
6.16.  Payment Set Aside. To the extent that the Company or any Selling
Stockholder makes a payment or payments to any Investor pursuant to any
Transaction Document or an Investor enforces or exercises its rights thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company or such Selling
Stockholder, a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
6.17.  Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each of the Company and the Selling Stockholders
acknowledge that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.
 
39

--------------------------------------------------------------------------------


 
6.18.  Limitation of Liability. Notwithstanding anything herein to the contrary,
each of the Company and the Selling Stockholders acknowledge and agree that the
liability of an Investor arising directly or indirectly, under any Transaction
Document of any and every nature whatsoever shall be satisfied solely out of the
assets of such Investor, and that no trustee, officer, other investment vehicle
or any other Affiliate of such Investor or any investor, shareholder or holder
of shares of beneficial interest of such a Investor shall be personally liable
for any liabilities of such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 

40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
INTRA-ASIA ENTERTAINMENT CORPORATION
 
By:______________________________
Name:
Title:


CABOWISE INTERNATIONAL LTD.
 
By:______________________________
Name:
Title:


PKU CHINAFRONT HIGH TECHNOLOGY CO., LTD.
 
By:______________________________
Name:
Title:


Only as to Section 4.11 herein:
 
KARMEN INVESTMENT HOLDINGS LTD.




By:______________________________
Name:
Title:




LEGUNA VERDE INVESTMENTS LTD.




By:______________________________
Name:
Title:


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR SELLING STOCKHOLDERS FOLLOWS]
 

41

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
NAME OF SELLING STOCKHOLDER
 
______________________________________  
Name: 
 
Tax ID No.: _____________________________


NUMBER OF SELLING STOCKHOLDER SHARES
 
______________________________________ 
 
ADDRESS FOR NOTICE
 
c/o:___________________________________
 
Street:_________________________________
 
City/State/Zip:___________________________
 
Attention:______________________________
 
Tel:___________________________________
 
Fax:___________________________________
 
Email:_________________________________
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

42

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
_________________________________________
 
By:______________________________________
Name:
Title: 
 
Investment Amount: $_______________________
 
Tax ID No.:________________________________
 
ADDRESS FOR NOTICE
 
c/o:_____________________________________
 
Street:___________________________________
 
City/State/Zip:_____________________________
 
Attention:________________________________
 
Tel:_____________________________________
 
Fax:_____________________________________
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:_____________________________________
 
Street:___________________________________
 
City/State/Zip:_____________________________
 
Attention:________________________________
 
Tel:_____________________________________
 
43

--------------------------------------------------------------------------------



